Citation Nr: 1329330	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  10-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas



THE ISSUE

Evaluation of residuals of right shoulder injury with 
degenerative changes, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to 
January 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in November 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In July 2011, the Board remanded the claim to schedule the 
Veteran for a Board hearing.

In August 2011, the Veteran withdrew a Board hearing request 
and the Board will proceed with its review on the present 
record.  

A review of the Virtual VA paperless claims processing system 
shows VA treatment records dated from February 2009 to 
February 2013 are in the virtual folder. 


FINDINGS OF FACT

The Veteran's right shoulder degenerative joint disease is 
manifested by infrequent recurrent dislocations of the 
scapulohumeral joint; range of motion is restricted to 
shoulder level or above.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 
percent, but no higher, for right shoulder injury with 
degenerative changes, have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.71a, Diagnostic Code 5203 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide. 38 C.F.R. § 3.159(b)(1).

An April 2008 VCAA letter explained what evidence was 
required to substantiate his claim for service connection 
for a shoulder disability.  This letter also informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the VCAA notice letter from VA was provided 
prior to initial adjudication of the Veteran's claims and 
explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The appeal arises from a notice of disagreement with the 
initial assignment of a disability rating following a grant 
of service connection.  As a result, his filing of a notice 
of disagreement as to these determinations does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
With the grant of service connection the Veteran's claim was 
not only substantiated, it was proven, so that the purpose 
of VCAA notice, originally provided to the Veteran in April 
2008, had been fulfilled.  Thus no further VCAA notice was 
required with respect to these claims. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 
3.159(b)(3)(i) (no duty to provide VCAA notice arises upon 
receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service 
treatment, and reports of VA examinations. See 38 U.S.C.A. § 
5103A(a)-(d).  The Veteran was afforded VA examinations in 
August 2008, November 2009, and February 2013.

These examination reports are adequate because they are 
based on consideration of the Veteran's prior medical 
history, and described his shoulder dislocations in 
sufficient detail to enable the Board to make a fully 
informed evaluation of this disability.

In July 2011, the Board remanded this matter to the RO/AMC 
to schedule the Veteran for a Board hearing.  As noted 
above, the Veteran withdrew his hearing request in an August 
2011 statement.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are 
additional available relevant records that have not yet been 
obtained.

II. Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities. 
38 C.F.R. Part 4.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase. 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings. Id.

Service connection for the Veteran's right shoulder was 
granted by a rating decision in November 2008 with a 10 
percent evaluation under Diagnostic Code 5203 which concerns 
impairment of the clavicle or scapula.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to 
shoulder level is lifting it to 90 degrees. See 38 C.F.R. § 
4.71a, Plate I.

Diagnostic Code 5200 provides ratings for ankylosis of the 
scapulohumeral articulation.  A 20 percent rating for this 
shoulder requires favorable ankylosis in which abduction is 
limited to 60 degrees and the claimant can reach mouth and 
head.  Intermediate ankylosis between favorable and 
unfavorable merits a 30 percent rating for the minor 
shoulder.  A 40 percent rating for this shoulder requires 
unfavorable ankylosis in which abduction is limited to 25 
degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5200.

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of the minor arm motion at shoulder 
level.  When there is limitation of motion of the minor arm 
midway between the side and shoulder level, a 20 percent 
rating is warranted.  The highest available rating under 
this code section, a 30 percent rating, is warranted when 
there is limitation of motion to 25 degrees from the side of 
the minor arm.

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity is rated as 20 percent for the major 
shoulder and 20 percent for the minor shoulder; malunion of 
the humerus with marked deformity is rated as 30 percent for 
the major shoulder and 20 percent for the minor shoulder.  
Recurrent dislocations of the humerus at the scapulohumeral 
joint, with infrequent episodes, and guarding of movement 
only at the shoulder level, are rated as 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
recurrent dislocations of the humerus at the scapulohumeral 
joint, with frequent episodes and guarding of all arm 
movements, are rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder.  Fibrous union of the 
humerus is rated as 50 percent for the major shoulder and 40 
percent for the minor shoulder.  Nonunion of humerus (false 
flail joint) is rated as 60 percent for the major shoulder 
and 50 percent for the minor shoulder.  Loss of head of the 
humerus (flail shoulder) is rated as 80 percent for the 
major shoulder and 70 percent for the minor shoulder.  38 
C.F.R. § 4.71a. 

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for the minor arm when there is malunion or nonunion without 
loose movement.  Clavicle or scapular impairment, with 
dislocation; is assigned a 20 percent rating when either the 
major or minor arm is involved.  Nonunion of the clavicle or 
scapula with loose movement is also assigned a 20 percent 
rating.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated under the criteria for 38 
C.F.R. § 4.71a, Diagnostic Code 5003. 
Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 
percent evaluation is provided where there is X-ray evidence 
of involvement of two or more major joints, or two of more 
minor joint groups with occasional incapacitating 
exacerbations.  A 10 percent evaluation is provided where 
there is X-ray evidence of involvement of two or more major 
joints, or two of more minor joint groups without 
exacerbations.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion. Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled. Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered. DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to 
pain must be supported by adequate pathology, and evidenced 
by the visible behavior of the claimant. Johnston v. Brown, 
10 Vet. App. 80, 85 (1997). 

Right- or left-handedness for the purpose of a dominant-side 
disability rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand 
shall be considered dominant. 38 C.F.R. § 4.69.  The 
evidence reflects that the Veteran is right handed.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2012).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2012).


III. Analysis

The Veteran is seeking a higher initial rating for his right 
shoulder disability due to dislocations. See February 2009 
notice of disagreement.  

Service treatment records show that the Veteran was treated 
for his shoulder.  The records, to include an entry in 
November 1978 showed complaints of right shoulder pain.  The 
Veteran reported that he fell while playing football.  In 
January 1979, the Veteran complained of numbness in the 
right shoulder.  He stated his shoulder is "coming out of 
joint" when playing sports.  In January 1979, he complained 
of right shoulder "popping out of place" for the past 2 
years when throwing a football or basketball.  The diagnosis 
was chronic subluxing right shoulder.  In March 1979, the 
Veteran complained of right shoulder pain.  He had full 
range of motion with pain.  In the July 1979 report of 
medical history, the Veteran marked "yes" in response to 
painful or "trick" shoulder or elbow.

On VA examination in August 2008, the Veteran complained of 
intermittent right shoulder dislocations since discharge.  
He reported a dislocation at work while lifting and a friend 
put it back in place.  He reported a dislocation while 
sleeping a month prior to the VA examination.  The Veteran 
did not seek medical attention after either occurrence.  He 
also reported frequenting shoulder popping.

Physical examination showed forward flexion to 135 degrees, 
abduction to 135 degrees, external rotation to 90 degrees, 
and internal rotation to 75 degrees.

A VA orthopedic consultation was provided in February 2009.  
The Veteran reported shoulder pain 30 years ago with a 
history of multiple right shoulder dislocations.  Active 
range of motion testing revealed forward flexion to 90 
degrees and passive range of motion for forward flexion to 
120 degrees, abduction to 120 degrees with external and 
internal rotation to 90 degrees and up to the L1.  X-rays 
showed bilateral acromioclavicular (AC) joint degenerative 
joint disease with small inferior bone spurs.  The right 
shoulder had a small amount of glenohumeral bone spurring 
off the humeral head.  The shoulder was treated with 
cortisone injection.

An August 2009 VA treatment note showed right shoulder 
limited in abduction to 120 degrees and external rotation 
limited to 45 degrees.  There was a negative but painful 
drop test bilaterally.  Review of December 2008 radiographs 
suggest narrowing with arthrosis of both AC joints with 
downward pointing osteophytes at the distal clavicle both 
sides and a ridge osteophyte off the anterior acromion of 
both shoulders.   The shoulder was injected with Kenalog and 
Marcaine.  Then pain and range of motion improved to normal.

On VA examination in November 2009, the Veteran reported 
that he injured the right shoulder in a football game hyper-
flexing the joint with no further injuries or surgeries.  He 
reported episodes of subluxation, instability or giving 
away, and a lack of endurance.  Range of motion testing 
showed forward flexion to 130 degrees, abduction to 150 
degrees, eternal and internal rotation to 90 degrees 
bilaterally.  There was no changes in motion upon repeated 
and resisted testing of the right shoulder.  Review of an x-
ray showed degenerative changes.

A January 2010 VA treatment note indicated the right 
shoulder was injected with steroids.

In April 2010 VA treatment, the Veteran reported right 
shoulder dislocation two to three weeks prior while moving 
furniture.  He indicated that he did not go the hospital and 
that a friend had to "pull on his shoulder to get it back in 
place."  

Physical evaluation showed forward flexion to 90 degrees, 
abduction to 100 degrees, external rotation to 40 degrees, 
and internal rotation to waistline.

In June 2010, the Veteran reported that he was unable to 
place his right hand behind his back or head.  He had 
forward flexion of 90 degrees.  The diagnosis was right 
shoulder impingement with AC joint degenerative joint 
disease and early right shoulder degenerative joint disease.

In January 2011, the Veteran reported radiation from base of 
the neck on the right from "ear lobe to shoulder" and 
tingling in the same area.

On VA examination in February 2013, the Veteran reported 
recurrent dislocations of the right shoulder about once a 
year.  Range of motion testing revealed forward flexion to 
125 degrees, abduction to 115 degrees, internal rotation to 
80 degrees, external rotation to 90 degrees, and no 
increased pain or decreased range of motion with repetitive 
movements.  The Veteran had localized tenderness or pain on 
palpation of joints and of the right shoulder.  There was no 
guarding, ankylosis, or rotator cuff conditions.  Muscle 
strength was normal.

The Veteran reported a history of clicking/catching in the 
shoulder with a history of recurrent dislocation of the 
glenohumeral (scapulohumeral) joint occurring infrequently.  
A crank apprehension and relocation test was negative.  The 
Veteran has an AC join impairment of the clavicle or 
scapula.  He denied joint replacement and arthroscopic 
surgery.  The Veteran reported that right shoulder pain 
makes him unable to perform heavy work required for his 
employment as a "car detailer."

Based on a review of the evidence, the Board finds that a 20 
percent initial rating, but no higher, is warranted 
throughout the appeal period.  Diagnostic Code 5203 provides 
a 20 percent rating applies whether there is dislocation of 
the clavicle or scapula.  In this case, the Veteran's 
service treatment records show that he has experienced 
recurrent right shoulder dislocations during service.  
Additionally, the Veteran has reported intermittent 
dislocations that occur on a yearly basis during the appeal 
period.  While the Board acknowledges that no right shoulder 
dislocation was found on examination or x-ray, Diagnostic 
Code 5203 requires dislocation of the clavicle or scapula.  
The February 2013 VA examination report indicates a history 
of recurrent dislocation of the scapulohumeral joint. 

In reaching this determination, the Board has specifically 
considered the guidance provided by the courts as to the 
type of disabilities that are capable of lay observation.  
Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. 
Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) 
(lay testimony is competent to establish the presence of 
varicose veins); with Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) ("It is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant "); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay 
diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer").  In this 
case, the Veteran is competent to identify a shoulder 
dislocation.  Such a diagnosis was specifically contemplated 
in Jandreau.  Furthermore, the Board finds that the 
Veteran's descriptions of his right shoulder dislocations 
are credible in the absence of evidence to the contrary.  
Although dislocation was not shown on examination, the 
Veteran has presented competent and credible statements 
concerning a history of shoulder dislocation.  Therefore the 
evidence of record approximates that criterion for a rating 
of 20 percent based on dislocation of the clavicle or 
scapula.

The Board has also considered other potentially applicable 
Diagnostic Codes and finds that Diagnostic Code 5201 
pertaining to limitation of motion is applicable.  In order 
to warrant a higher, 30 percent evaluation under this Code, 
the evidence must show that the arm is limited in motion to 
midway between side and shoulder level.  Such limitation of 
motion is not shown in this case.  Rather his range of 
motion has varied over time and with treatment.  However, 
when not treated, flexion at times, has been limited to 90 
degrees.  Neither the lay nor medical evidence suggests 
greater functional impairment. DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Whether based upon limitation of motion or 
dislocation, the result is the same 20 percent disabling.  
In essence, he retains functional use at shoulder level or 
higher.  We also note that limited motion may not be 
separately rated under Diagnostic Code 5203.  Thus, the 
Veteran is not entitled to a higher evaluation under 
Diagnostic Code 5201.

Further, because the evidence of record does not document 
ankylosis of the scapulohumeral articulation, an increased 
evaluation is not available under Diagnostic Code 5200.  
Additionally, because the evidence fails to show that there 
is recurrent dislocation of the humerus at the 
scapulohumeral joint or a malunion or marked deformity of 
the humerus, the Board concludes that the Veteran is not 
entitled to a higher evaluation under Diagnostic Code 5202.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare 
the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In this case, the manifestations of the service-
connected right shoulder degenerative joint disease, 
described as recurrent dislocations, are contemplated by the 
schedular criteria.  Therefore, the schedular criteria 
adequately compensate any loss in earning capacity, and 
referral for extra-schedular consideration is not 
appropriate.

ORDER

A rating of 20 percent for right shoulder disability is 
granted from November 20, 2008, subject to the legal 
authority governing the payment of compensation benefits. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


